Title: To Benjamin Franklin from William Strahan, 27 December 1760
From: Strahan, William
To: Franklin, Benjamin


          
            Saturday Evening Decr. 27. [1760?]
          
          Mr. Strahan’s respectful Compliments to Dr. Franklin—called to know how he does, and to reproach him (gently) for not calling in New Street to see his Wife, who he told him last Monday Sevenight was to be in Town the following Thursday—Is afraid he will, at least, do himself no good by feasting every Day, as he is informed he hath done for some time past, and therefore wishes him to come soon and have one meagre Day in New Street.
         
          Addressed: To / Dr. Franklin
        